    EXHIBIT A



Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 1 of 35
                                                             -
                                                             ..�-.
                                                                                                                                              ��le"rio.
                                    STATE OF NORTH CAROLINA                                                                                                                     l 8-CVS-00322
                                                                                                                                                                In The General Court Of Justice                                         ·.               ,
                                                                                                                                                    D Distdct              181 Superior Court Division                                ·,
                                                                                                                                                                                                                                           �
              .�'•
                                 Name Of Plaintiff
                                                                                                                                                                                                                              •
                                  SUSAN HY ATI CALL, c/o David A. Sawyer, Esq .
                                 Address                                                                                                                                                                            - ..          1.-..-
                                                                                                                                                     CIVIL SUMMONS                                                                   · 1,.
                                  PO Box 1927                                                                                                                                                                                                   ·   :1

                                                                                                                                                                                                                                               �_..I)
                                                                                                                                                                   ...
                                 City, State, Zip
                                  Bryson City                                                  NC           28713
                                                                         VERSUS                                                                                                                                                                  :Ii

                                                                                                                                                                                                            .. _- ....
                                                                                                                                                                            1•                   G.S. 1A-1, Rules 3 and 4                        ."I
                                 Name Of Defendant(s)                                                                                                                                                                                               ·1
                                                                                                                                                                                                                                                 �·,
                                                                                                                           Date Original Summons Issued
                                  NORTH CAROLINA FARM BUREAU MUTUAL I SURANCE                                        __.,., _,., -

                                                                                                                                                                                                                                   .. �
                                                                              1--------------------------"-                  J-� .,,
                                  COMPANY - Defendantlfhi(d-Party Plaintiff    Date(s) Subsequent Summons(es) Issued

                                  UNITED STATES DEPARTMENn( OF AGR.ICUI.: URE, FARM                                                                                                                                          .;•• �.; ..ii          '1

                                  SERVICE AGENCY (FSA) - Third-Party Defendant
                                   To Each Of The Defendant(s) Named Below:
                                                                          -                                 -..
                                                                                                                  -.- .­                                                                           ,.....                    ..                ..
                                                                                                                                                                                                                                           ,_ ....:I
                                                                                                                                                                                                                                     • ,. • I
                                r----:--:--,----=-,-,,--,--,-----------------.------------------------
                                                                                                            L
                                                                                                                                                                                                                                                    ,1
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                    1
                                 Name And Address Of Defendant 1                                                           Name And Address Of Defendant 2
                                 United States Dept. of Agriculture, Farm Service Agency (FSA)                             U.S. Attorney for tRe Western District of N.C.                                              -,l • t. ••• 11
                                 North Carolina State FSA Office                                                           U.S. Attorney's O{fice                                                                   · � :--- ·· ·�.'
                                                                                                                                                                                                                               -;

                                 4407 Bland Road, Ste. l 75                                                                100 Otis Street
                                                                                                                                                     ... • -;::"                 'J'·,-                                             .,;.':.,,·•�
            "'
                                 Raleigh                                        NC      27609                              Asheville              I                       NC                                    28801
                                                                                                                                                                                                                                               l,

                                                         IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
•' •..,_·I.                                              You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
�--l"                     •                              possible, and, if needed, speak with someone who reads English and can translate these papers!
                                                                                                                                                                                                                                                ,..
                 '·'


                   ...                                   ilMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legates.
                                                         jNO TIRE estos papeles!
                                                                                                                                                                                                                                           .. j
                                                         Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
                                             ....-·      acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos


                                                                                                                                                                            ...
                                                         documentos!
                                   A Civil Action Has Been Commenced Against You!
                                   You are notified to appear and answer the complaint of the plaintiff as follows:
                                   1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
                                      served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
                                   2. File the original of the written answer with the Clerk of Superior Court of the county named above.
                                   If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
                                 Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)

                                 R. SCOTT BROWN.



I• �••
        �='
       -.,..:
       •,:'�-
     -.��
        .
                  ....           BROWN CRUMP VANORE & TIERNEY, LLP
                                 PO Box l 729
                                 Raleigh
                                                 Phone: (919)-890-4483
                                                                    NC                                      27602
I : ...t
             ff.                                                                                                                                                                    �....                       .
            -··:-:--1��,
             l!!C-,a.                                                                                                                                                                                                 .. J'
,,
                   -.,.
                                  0 ENDORSEMENT (ASSESS FEE)
                                                                                                                           Date Of Endorsement
                                                                                                                                                           ·.
                                                                                                                                                                    Time
                                                                                                                                                                                  ....                                             ·-·-'
        ',,
                                                                                                                                                     .:.                                            DAM         0PM
I' �f'                                   This Summons was originally issued on the date indicated
                                                                                                                                                                                 ,.:

                                                                                                                                                                         .....                                  r.
                                                                                                                                                                                                                                  ·-
                                                                                                                           Signature                                                     ·..:'
                                                                                                                                                                                                                                           '
                                         above and returned not served. At the request of the plaintiff,                                                                  .;
                                                                                                                                                                           ,.


                                                                                                                  -.
                                                                                                                                                                                                                                     -h
                                                                                                                                                                                                            •        .....
            �
                           ,l
                                         the time within which this Summons must be served is                                                                                                                                              <        I
                                                                                                                                                                                                                                  ..
                           r                                                                                                                                                                                                               •
                                         extended sixty (60) days.                                                            D DeputyCSC           D Assistant CSC                 D Clerk Of Superior Court
            �,
              -·
              ,li•
            L -                    NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                                                                 less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration. and, if



               �-,
                                ..
                                 ·�·�....� ...... .'             so, what procedure is to be followed.




                           "'
                                     AOC-CV-100, Rev. 4118




[;-
:._. -y'- t.,                        © 2018 Administrative Office of the Courts

       ,'                       ,- ..,.
                                ,:I
                                                       Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 2 of 35
                                                   l I• •1
                                                                                                                                                                                           ;,-



                              •• J. '
                                                                                                                                                                                                                    ,-:
 :;I
    I   certify that this Summons and a copy of the complaint were received and served as follows:

                                                                                     DEFENDANT l
        □ □




              By delivering to the defendant named above a copy of the summons and complaint.
              By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
              person of suitable age and discretion then residing therein.
        □




              As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
              below.
               Name And Address Of Person Wth Whom Copies Left (if cotporation, give title of person copies left with)




              Other manner of service (specifl




    f]        Defendant WAS NOT served for the following reason:




                                                                                     DEFENDANT 2
                                                                                                 Ⅳame OF DeFendanf
        □ □




              By delivering to the defendant named above a copy of the summons and complaint.
              By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
              person of suitable age and discretion then residing therein.
        □




              As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
              below.
               Name And Address Of Person With Whom Copies Left (if co,poration, give title of person copies teft with)




              Other manner of service (specify)




 f,           Defendant WAS NOT served for the following reason:




Sealce                                                                                           Signature Of Depug Sheritr Making Retum
S
                                                                                                Name Of Sheffi (Upe or    pint)


                                                                                                 County Ot Sheritf



    AOC‐ CV‐ 10o,Side Two,Rev 4/18
    0 2018 Administratve Ofrce Ofthe Courts

                         Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 3 of 35
︶．
 〓﹁
  “
   ，




       STATE OF NORTH CAROLINA                                         Π
                                                  Fli.彗 FT鶏 瑞 :W穎 器ゝ縄￨どミCE

       COUNTY OF Sヽ ″AIN                                                         18 CVS 00322
                                           ;;ii   -;rj,;   Il   .r) t;'l-ri
       SUSAN HYATT CALL,an


                               V.


       NORTH CAROLINA FARⅣ IBUREAU
       MUTUALINSURANCE COⅣ 〔PANY,a North                                   DEFENDANT/THIRD PARTY
       Carolina lnsurancc(3ompany,                                        PLAINTFF NORTH CAROLINA
                                                                            FARPI BUREAU ⅣIUTUAL
                        Defendant/Third― Party Plainti氏                  INSURANCE COⅣ IPANY'S THIRD―
                                                                               PARTY COⅣ IPLAINT
                                V.




                                                                              ●●pv
       WITED STATES DEPARTNIENT OF
       AGRICULTURE,FARNIISERVICE
       AGENCY(FSA),
                                Thrd― Party Detndants.



              NOW COⅣ IES        thc Defendant/Third― P肛 け PlaintiffNorth Carolina Falll.Bureau Mlltual

       lnsurancc Company(hCrCinaner``Fallll Bureau''),thrOugh its attorney and pursuant to Rules 14,

       19,20,and 22 ofthc N.C.Rules of CiVil Procedllre,and states as follows:

                                          NATURE OF TⅡ E ACT10N
                                                                                                            Party
           l. The Plaintiff has flled a Complaint in tllis procCeding against Defcndant/Third―

              Plaintltt North Carolina Farm Bureau              ⅣIutual lnsurance Company,attached hereto as


              Exhibit l and which is incorporatcd herein by referencc.

           2. In her COmplaint, the Plaintiff allcges, among Other things, that she is entitled to

                                                                              Palty Plaintiff Farlln Bureau on thc
               additional insurancc procecds from Dcfcndant/Third―
                                                                            ´
                                                                            rhird_Party Defcndant IJnited
               d、   velling coVcragc of a Homeoヽ Vncrs'policy of insurance.

               states Department of Agriculturc Farln Ser宙 cc Agency(``FSA'')is liSted on thc




           Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 4 of 35
-\'
t..




            applicablepolicyaSanamedMortgageeandassuclt,hasadirectlegalinterestinany
                                        on the dwelling coverage'
            insurance proceeds, payable
                                                                                                 s complaint
                                            plaintiff Farm Bureau responded to the Plaintiff
      3.        The Defendant/Third-party

                withaMotiontoDismiss,aMotiontoAddParty,aformalAnswer,andaCounterclaim.
                                                                                              Plaintiff
                                        before  the Superior Court, the Defendant/Third.Party
      4.        Upon Motion and hearing
                                                                     complaint against the FSA of
                                                                                                   the
                                         leave to file a Third-Party
                Farm Bureau was gfanted
                                                                                            23 May,
                                         of Agriculture by order filed, in Swain County, on
                United States Department

                 2olg,bytheHonorableNathanielPoovey.AcopyofthatorderisattachedasExhibit2.
                                                   THE PARTIES

       5.ThePlaintiffisacttizenandresidentofSwainCounty,NorthCarolina.
                                                                                 within North
                                     Plaintiff is an insurance company operating
       6. The Defendant/Third-Party
                 Carolina.
                                                  is an agency Division of the
                                                                               united States Department
                                 Defendant  FSA
           7.    The Third_party
                                                       Federal agricultural programs for citizens of the
                                              various
                 of Agriculture that delivers
                  UnitedStates,andinSwainCounty,NorthCarolina.Particularly,theFsAprovides
                                                                                private' commercial credit'
                                         producers who may be unabre to receive
                  credit to agriculturar
                                            FSA is a necessary and/or proper party to the full
            8.    The Third-Party Defendant
                                                                       as they had at the time of
                                                                                                  the fire that is
                                             raised in this litigation
                  adjudication of the issues

                   thesubjectofthePlaintiffsComplaint,andstillhave,aRealEstateDeedofTrustfor
                                                                                 at 7211 Fontana Road,
                                                     the subject of this lawsuit
                                                  that is
                   North Carolina on the property
                                                                                      the attached       recorded
                                                This secured interest is evidenced by
                   Bryson city, North carolina.
                                                           carolina   in  the favor of the united States of
                                             county, North
                   Deed of rrust in Swain
                                                                                 Hundred Thousand Doiiars
                                            the FSA, in an amount over Seven
                   America, acting through



                                                                2

            Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 5 of 35
         ($700,000.00). That     Deed of Trust is attached as Exhibit l to thiS Third― Party

         Complaint.

                                                                                     which
9.       The FSA is named as second Mortgagee on the Homeowner's poiicy of insurance
                                                                                        law of North
         is the subject of this lawsuit and, under the provisions of the policy and the
                                                                                 payable under the
         Carolina, the FSA has a direct legal interest and right to any proceeds

         dwelling coverage of the Farm Bureau insurance policy'

                                               FACTS

10. The Defendant/Third-party
                              plaintiff re-alleges and incorporates herein by this reference

         the allegations of Paragraphs 1-9 hereinabove as        if   set forth in   full'

                                                                                   ensure that it
1   1.   The Defendant/Third-party plaintiff instituted this Third Party action to

         makes the correct payments      to the proper parties on the dwelling. In light of       the

                                                                                        Defendant
         conflicting or potentially conflicting claims of the Plaintiff and Third-Party
                                                                                                    as



         a named Mortgagee, the Defendant/Third-Party Ptaintiff Farm Bureau is
                                                                               or may               be


         subject to multiple liabilities with respect to the Proceeds.

         On 31 May, 2016, Defendant/Third-Party Plaintiff Farm Bureau issued to
                                                                                Plaintiff            a
12.

         written Homeowners, Insurance
                                       policy HP #6132231 with a limit of possible liability on

          the dwelling coverage in the face amount          of    Seven Hundred Thirty-Eight Thousand

                                                                   Fontana Road' Bryson City'
          Dollars ($738,000.00) insuring the real property at 12i1

                                copy of the Declarations Page of the subject policy is
                                                                                       attached as
          North carolina.   A

          Exhibit 4, and incorporated by reference'
                                           first named Mortgagee was Randolf G' Perkins' 455
                                                                                             Jakes
    13. Pursuant to HP #6132231, the

                                           28713-8028, and the second named Mortgagee
                                                                                      is Farm
          Gap Road, Bryson      city, NC

          ServiceAgency,l8gThomasHeightsRoad,Franklin,NC,2ST34-9199.
                                                      う、フ




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 6 of 35
                       ″




14. On 18 November,2016, while tlie subject policy olinsurance was in             full force and effect,

   the above-mentioned real property at 1211 Fontana Road, Bryson City, Nortir Carolina,

   was destroyed by fire.

15.Farm Bureau has previously paid about One Hundred Sixty Thousand Dollars

   ($160,000.00)      to the Plaintiff Call and Third-Party      Defendant FSA as undisputed

   dwelling funds. That amount has been negotiated, and upon information and belief, there

      is a dispute between the Plaintiff Call and Third-Party Defendant FSA regarding the

      division of those funds.

16. The entire amount      of the first Mortgage has been paid and, in addition to the previously

      mentioned One Hundred Sixty Thousand Dollars ($160,000.00), additional amounts of

      approximately Two Hundred Eighty-One Thousand Dollars ($281,000.00) in dwelling

      coverage have been tendered to the Plaintiff Call and Third-Party Defendant FSA, but

      that amount of $281,000.00 has not been negotiated by the parties. Upon information

      and belief, a dispute exists as how those the funds are to be used and/or distributed.

i7. The amount secured by the subject Deed of Trust for Mortgagee Farm Service Agency is

      over Seven Hundred Thousand Dollars ($700,000'00)'

ig. In addition to the amounts already tendered on the dwelling, upon information and belief,

      the plaintiff alleges that she is still entitled to additional dwelling proceeds under the

      applicable insurance policy HP #6132231'

                                   FIRST CAUSE OF ACTION
                                                                             by this reference
1g.   The Defendant/Third-party plaintiff re-alleges and incorporates herein

      the allegations of Paragraphs 1-18 hereinabove as if set
                                                               forth in   full'




                                                 4

Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 7 of 35
                        ν




  20. Under the applicable insurance policy HP #6132231 and the allegations of the Plaintifls

      Complaint, the FSA may be entitled to insurance proceeds payable under policy HP

      #6132231 on the dwelling.

   21.The Defendant/Third-Party Plaintiff Farm Bureau has paid dwelling proceeds of

      approximately $281,000.00 under the subject insurance policy, which has not been

      negotiated, and, upon information and belief, that distribution      is in dispute by   and


      between the Plaintiff Call and the Third-Party Defendant         FSA. In addition to that
      amount, The Defendant/Third-Party Plaintiff alleges that, if ordered to pay any additional

      amount under the applicable dwelling coverage, the FSA should be included on such

      payment, as the named Mortgagee.

   22.The FSA is a real party in interest with regards to what, if any, dweiling proceeds under

      this applicable are due and owing and how such funds are distributed.

   23.Pursuant to N.C. R. Civ. P.22, this Court is empowered to enjoin any claimant from

      filing a   separate lawsuit relating   to the distribution of   insurance proceeds, and to

      discharge Defendant/Third-Party Plaintiff Farm Bureau from any further liability reiating

      to the proceeds and"/or the insurance policy.

   Z .The Defendant/Third-Party Plaintiff is entitled to have this Court adjudicate           the


       competing claims,    or potentially competing claims of the Plaintiff and Third-Party

       Defendant FSA, and to establish the DefendantiThird-Party Plaintiff s legal obligations to

       the parties with finality, regarding the dwelling payments'

       WHEREFORE, the Defendant/Third Party Plaintifi North Carolina Farm Bureau

Insurance company, respectfully prays the court as follows:

       l.ThattheCourthearanddeterminetheclaims of the Defendant/Third-PartY
                                                            and adjudicate the resPective
Plaintiff and the Third-Party Defendant Farm Service Agency



   Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 8 of 35
)   ′




        rights of the Parties to and under the applicable Insurance Policy regarding the dwelling

        proceeds.

               2.      That the costs of this action be taxed against the Plaintiff and/ol the Third-Party

        Defendant Farm Service Agency.

               3.      For a TRIAL BY JURY on all issues so triable.

               4.      For such other relief as the Court may deem just and proper and as to the legal

        rights between Plaintiff,, Defendant/Third-Party Plaintiff, and Third-Party Plaintiff Farm Service

        Agency.

               This the 17th day of June, 2019.


                                             BROWN,CRUⅣ IP,VANORE&TIERNEY,LoLoP。


                                      BY:
                                             RoSCOTT BROWN
                                             NoC.State Bar No.:13435
                                             Post Offlce Box 1729
                                              Raleigh,North Carolina 27602… 1729
                                             Telephone:919-835¨ 0909
                                             Facsirnile: 919-835-0915
                                             Email:sbro、 、 mの bc宙 lawocom
                                             И″οr″ cノ カ rDψ ′αα″ αηグ 7カ rグ Pα ″
                                                                              ヶ Pル J″ √               NC
                                                            物sνrα ″εθCottα ィッ
                                             Far′ z Bν r`α 夕」




                                                         6

            Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 9 of 35
                                CERTIFICATE OF SERVICE
        The undersigned attorney hcreby certifles that a copy of the foregoing documcnt、 vas
scrved on the follo、 ving parties to this action by:()Federal Express ()hand dClivcry ()cmail
(/)by dCpositing a copy of the samc in thc United States Ⅳfail postagc prepaid and addressed
to:


        Da、 ′
            id   A.Sawycr,Esquire
        Attorllcy at Law
        P.〇 .Box1927
        Bryson City,NC 28713
        dasawver13(amsn.cOm
        Иわ リカrPル ′    η ′
                        ′
            “
        This the 1 7th]Day ofJunc,2019.

                                     BROn/N,CRUⅣ IP,VANORE&TIERNEY,LoLoP.


                              BY:

                                              Bar No.:13435

                                            North Carolina 27602-1729
                                     Telephone:919-835-0909
                                     Facsillnile: 919-835¨ 0915
                                     Email:sbrownの bcvtlawocom
                                     И″ο rη ッカrD(′ κ    あ″




                                               7

      Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 10 of 35
        Cail v. N.C. r/n.t lnsurcu.tce Company v. lJnited states Dep,- ,Agriculture, FSA
                    -18-CVS-0322, Superior Court of Srvain County, NC




                                    Exhibit l
Plaintiff s Complaint Against N.C. Farm
    Bureau Mufual Insurance ComPany




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 11 of 35
                        ‐




  STATE OF NORTH CAROLINA                          !N THE GENERAL 00URT OF JUSTICE
                                                                         螂
  SWAIN COUNTY l l`
                                                   :脚麟                 夢蟹
  SUSAN HYA丁 丁CALL,                         lt18}101 1b lD 31 3b
  an individuali                             sマ llAtl1    00.lC・ S.C・
              P日 o■    :              l_・ Bv__2_一 一
               「
                      “                      11

  V。
                                              、


  NORTH CAROLiNA FARM BUREAU MUTUAL
  :NSURANCE COMPANY,a North Carolina
  :nsurance company,

              Defendant.
                                                        ―′

                       VERIEED COMP!-AIllT and.JURY DEMAND

       Now Comes Plainfiff, Susan Hy'att Catt,. by and through Counsel, and for her
  Complaint against Defendant, states as follows:

  1.    Plaintiff, Sudan-Hyatt Call, is a citizen and resident of the County of Swain, State of
        North Carolina.

  2.    Defendant, North Carolina Farm Bureau Mutual lnsurance Company ("Farm
        Bureau"), is a duly registered insurance company operating within the State of North
        Carolina.


. 3.    Plaintiff purchased a house in the County of Swain, State of North Carolina, said
        house being located at 1211 Fontana Road, Bryson City, North'Carolina.

  4.    Upon purchase of the house, Susan Hyatt Catl approachpd Defendant regarding the
        purchase of fire insurance for the house described in Paragraph 3 above.

  5.    Defendant indicated that the above mentioned house could be insured witti a fire
        insurance pollcy with North Carolina Farnr Bureau lnsurance Company.

  O.    Payrnent was timely tendered to Defendanl, Farnt Bureau, said p'ayment to cover
        the premium assoclated with the insurance coverage'

   7.   ;[he abovementioned amount was accopted by Defendant, Farm Bureau,'as. full




   Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 12 of 35
８
        payment for the prernium for fire insurance on the aborrementioned hOuse,

        Coverage was boltncl hy Farm Bltreatt and insttrance Was provided.
９




        Thereafter, plaintiff was informed that the insurance poticy was renewed in mid-year
        201 6.

10,     The abovementioned policy was effeclive and in good standing as of November 18,
        201 6.
    １




        On or about November 18, 2016, the above mention'ed house was destroyed by fire.
    ２




        As a result of the above mentioned fire, Plaintiff permanently lost lhe use of this
        house. At the time of the above mentioned fire, lhe value of the above mentioned
        house, plus its contents, was in excess of the arnount tendered by Defendant.

13.     Thereafter, Plaintiff timety filed a claim with Defendant, Farm Bureau, pursuant io
        the fire insurance policy described above, for a number of items, including, but not
        necessarily limited to, its value and loss of use'

14.     Defendant, Farm Bureau, advised Plaintiff that there was coverage for the fire loss
        and that Farm Bureau would pay the amount due under the policy.

                                              couNLl
    ５




        ptaintiff incorporates the allegations of Paragraphs 1 through 14 above, as they are
    ６




        plaintiff has complied with all policy requirements regarding.qotice and proof of
        ctaim and Defendant has unjustly failed and refused to pay'Plaintiff atl bf the
        benefits owing on the policy, Specifically, Farrn Bureau breached its,contract of
        insurance with Plaintiff bY:

        A,       Failing to provide uniform and/or standard guidelines andior materials to
                 adjusGrs and/or agents to properly evaluate claims:

        B.       Faiting to timely provide sulficient funds for the repairs.gncl replacement of
                 the sJbject ProPertY;

                 Failing to pay for sufficient living expenses inourred by Plaintiff aher she
                                                                                              left
         C.                                                 of the relevant insurance   contract;
                 the iniured iesiclence in the time frame
                                                                  policy lirnits for Plaintiff s total
         D,      Failing to promptly adjust and properly pay tlie
                 loss of buildings'



                                                   2




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 13 of 35
             E.    Failingto provide sufficienl funds for the contents contained in tlre subject
                   propeily,,'as per policy provisions; and

"            F.    Any other acts or omissions to be shown at trial on the merits.

    1l   .   Farm Bureau further breached its contract with Plaintiff and/or acted negligently by
             the fo[owing actions:

             A.    Failing   to respond to verbal requests and      correspondence in a timely        .

                   manner;

             B.     Failing to properly and timely adiust lhis case consistent with insurance
                    industry standards:

             C.     Faiting to provide any reasonabte basis for denying payment on this clairn
                    now Years following the incident;

             D.     Failing to meet its duty owed to Plaintiff to engage in good faith and fair
                    dealings; and

             E.     Any other actions or omissions that wiltestablish bad faith, breach of contract
                    andTor negllgence which wiltbe proven at the trial on the merits.

    18.      Plaintiff has been injured as a proximate result lhereof, in an amount in excess of
             $25,000.00.

             Wherefore, Plaintiff prays the Court for the relief stated after Count V:

                                                cgullr   il

    17.      Plaintiff incorporates the atlegationsof Paragraphs 1 through 18'above, astheyare
                                                                             word.
             fully set forth hereirl, paragraph for paragraph and word for               ,




    18.      Defendant's conduct constitutes an unfair act or practice in or affecting commerce,
             in violation of North Carolina General Statute $ 75 - 1'1'

    1g.      plaintitf has been injured as a proximate resuit ttiereof, itr an amountin excess of
             $25,000.00
             -lherefore, Defendant is liable to Ptaintiff for treble datnages and fqr Plainliffls
     ze.                                                                    75-16 and 75-16.1'
             attorney's fees, pursuant to North Carolina General Statute SS

              Wherefore, plaintiff prays the Court for the relief stated after Count V:




    Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 14 of 35
                      ー
                                    …、、   ・卜 で
                                      ルドぶヽィ  ぃ臓・ つ
                                                 卜(,、
                                                Jん
                                                       :￨、




                                        couNT    tll
つ“
                  I ,'
      Plaintiff incorporates the allogations of Paragraphs 1 through 1B above, as they are
      fully set forth herein, paragraph for paragraph and word for word.

22.   Defendant's conduct constitutes an bad faith on the behalf of Defendant insurance
      carrie[, in violation of North Carolina law'

23.   Therefore, Defendant is liable to Plaintiff for damages associated with Defendant's
      bad faith.
                                                                                  ' !



24.   Ptaintiff is entitled to atlorney's fees, pursuant to North Carolina taw.

      Wherefore, Plaintiff prays the Court for the relief stated after Count V:

                                        COUNT IV

25.   plaintiff incorporates the allegations of Paragraphs i through 18 above,.as they are
      fully set forth herein, paragraph for paragraph and word for word-

26.   Plaintiff seeks a declaratory judgment for the purposes of determining a question
      of actual controversy between the parties concerning the parties rights, ob'ligations,
      and coverages under the subiect policy.

27.   Plaintiff seeks a declaration that the policy provides insurance coverage for
      damage to the insured residence, property, and loss of use, in an amount in excess
      of the arnount paid bY Defendant.

      Wherefore, Plaintiff prays the Court for lhe relief stated after Count V:

                                         COUNT V

28.   plaintiff incorporates lhe allegations ol Paragraphs 1 tlrrough 1B above, as they are
      fully set fofth herein, paragraph for paragraph and word for word.           \ :
29.   Farm Bureau entered into the subject coniract of insurdnce with Plaintiff wherein it
      clearly and expressly agreed to provide insurance coverage for physical loss to
      property, contents and loss of use proximately and efficiently caused by a fire.
      irtaintiff in turn paid Farrn Bureau substantial premiums in consideration for the
      agreed upon coverage.                                          !

                                                                          and property as
30.   .Plaintiff has now suffered severe damage to her insured residence
       a proximate and direct result of a fire and has consequently been denied use of her
       residence as well.




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 15 of 35
31.   Plaintiff performed her end of the bargain and is accordingly now entitled to specific
      performance of'the insurance contract-

32.   The Court should therefore require Farm Bureau to specifically perform such
      agreement.

            .                           Prayer fgr: Reliqf

      Wherefore, Plaintiff prays the Court for the following relief:

      (a)    That Plaintiff have and recover of Defendant, Farm Btjreau,. the benefits
             payable pursuant to the policy, plus interest, costs and atlorney]s fees;

      (b)       For a trial by jury of all issues properly so triable; and

      (c)       That Plaintiff have and recover of Defendant punitive or treble damages, as
                allowable by law, plus attorney's fees and the costs of this action;

      (d)       For such other and further relief as the court deems iust'and proper.




                                             id A.Sawye「
                                     Attorney for the Plaintiff
                                         P,0.80x1927
                                     Bryson Cly:NC 28713
                                         828‐ 488‐ 2842




                                         VERIFlCAT10N                        `
The undersigned ilereby certifies that she has read the illstant conlplaint and thatltis
                                                                                   ・     true
to the best of herlnforimation:k:lowledge and belief。            ・                ・1




Irlovember 16, 2018
hp 2 Call Susan ComPlaint
                                                   く０




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 16 of 35
                       -   ,,'nt Insurance Company v. United States Depu-tAgriculture,
        Call v. N.C.                                                                   FSA
                            l8-CVS-0322, Superior Court of Swain County, NC




                                        Exhibit 2
 Order Allowing Addition of Third-Party
Defendant IJ.S. Department of Agriculfure,
                  F'SA




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 17 of 35
 NOItTI「 I   CAROLINA                               IN THE GENERAL COURT OFJUSil｀ ICE
                                                          SUPERIOR COURT DIVISION
 SWAIN COUNTY                                                          18 CVS 322

 SUSAN HYATT CALL,
                                      Plainti氏
                       V,

                                                                          ORDER
 NORTH CAROLNA FARM BUREAU
 MUTUALINSURANCE COMPANY,a
 Nori Carolina lnsurance COlnpany,

                                    Defendant.


       This matter coming on for hearing on Defend″ mrs M6tion tO Add the united Statcs

DepartttclltOf4griCulttlreFarm SerViCeAgencyas anamcdparty inthis lawsuitatth.o May6,2o19

session ofCivil Superior Courtin Grahaln County,Nolth Car01ina.AttcrllCaringitlleargulnents of

colinscI,the Coult is oftho opinion thattlle Motion should be aHo、     Ved.


       ITISTHEREFORE,ORDERED,ADご UDCED                     and DECREED,thatthe United Statcs

D9partment Of Agriculture Falm SerViCe Agcncソ is added as a party tO tllis lawSdt as they arc a

neccssary and/orpropcrpartytOtlleattЧ diCatiOnofallissucsindlisiawSuit,Specincally,dleunited

StatcsIDeparuncnt ofAB五 culture Farm Service AgcnCy iS anamcd mOrtgagcc on uic HOmeOwners

insurallce policy lvllich is thc suttect Ofthis iawsuit ttd it has a direct inancid interest in any


remainingdwcllingprocccdspayableundertlleapplicab10policyoFinsurallccasithasaValidDeed

ofTrustOnthepropertythatisthesuttcctOfthislaWsuit.In addition,tlle United Statcs Departmcnt

of AgFiCulture FaFm SerVice Agcncy is a nccesstty party to this iawsuit to protect the Dcfcndant,

North Carolina Farin Bureau lVIutual lnsurance Conlpany froln posSible double liability fOr any

rctuaining durclling paymentS under the applicable policy()finsurance which is thc suttcCt Ofthe

                                                                 l Scrvice Agency has no lcgal interest
lawsuit` Thc Unitcd States lDepartlllcllt Of Agriculture Farl■


in any insurallCe procecds that l■ ay be payable under the pcrsonal propcity covcragc or additional

                                                                              卜1ヽ S,all,6ヽ   01ヽ   DER■ O ADDl)AitTY t W¨




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 18 of 35
                       ー




 lii,inE expense coverage. 'l'he legal interest of the United States i)epartment of Agriculture Farnt

 Ser:vice Agency is   iimited onl5,   10 any   additionai insurance proceeds paid and/or payable under tlte

dr.velling coverage of the applicable policy of insurance.

          '1.1-IEREFORE,    I'f IS ORDERED,           ADJUDGED and DECREEI), Defundrurt, North

Carolina Famr Bureau Mutual Insurance Company, has thirty (30) days from the date this signed

Or-der   is filed with the Clerk of Court in Swain County in rvhich to filc a third-party eor-nplaint

agailst the United States Departmentof Agriculture Farm Service Agency and also have sumrnoltses

isstied to make service of process on the United States Depaltmeut            of Agriculture Farnr Service

Agency- It is further ORDERSD that the caption of this lawsuit will bc changed to reflcct that tlie

United States Department of Agriculture Farm Service Agency is a third-party defendant when

third-party complaint is filed.

         This   rhe /1,      day   of May,2019.




                                           I'residing Superior Court Jgdge




                                                        2                        卜(■ 本    11'∝しORDER TO人 D:'PA:ヽ Tヽ t,I・   I




                                                                                     'ハ




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 19 of 35
         Callv.   N.C- rm Insurance Contpany v. United States De6-JAgriculttrre,   FSA
                        l8-CVS-0322, Superior Court of Su'ain Cotrnty, NC




                                    Exhibit 3
                                Deed of Trust




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 20 of 35
                                                                                                                                     BK:00433 PG10273
0433
                                                                                                                                              FILED
0273                                                                                                                              SN＼IN COUNTY NC
                                                                                                                           DlANA WiLLIAMSON KIRKLANED
                                                                                                                                REGISTER OF DEEDS
                                                                                                                           FILED               Sep 161 2015
                                                                                                                           AT      12:01:14 pm
                                                                                                                           BOOK        00433
                                                                                                                           START PAGE     0273
                                                                                                                           END PAGE       0282
                                                                                                                           1NSTRUMENT# 01397
                                                                                                                           EXCiSE TAX                       (None)


Mail after recording to     I'litchef l-Yancey FSA Office′                   ■■943          South 226 Hwy′          Spruce Fine′ NC 28777
'l.his instrumcnt was prepared by ]].IneIia c' shoupe


                                                                         ′
                                                                         ′o,Irブ ο″   D‐
                                                                                                                            Form Approved-0∼ lB No 0560-0237
                                                                                                        rSee Page 6 rOrPavacyパ cr    and Pυ   b′o3urden Srarettenls,


FSA‐ 2029       NC                                   uNlTED S´ rAl‐ ES    DEPARTiVIENT OF ACRICULTURE
                                                                   Farm ScrVicc Agcnc)・
(10‐ 20‐ 08)


                                           REAL ESTATE DEE0 0F TRUST FOR NORTH CAROLINA

  THIS DEED OF TRUST (``inStrtlmenF')is made On september 16 ,20                                             15    1'he grantor is

Susan Hyatt Cali
                                                     121l Fontana Rd7 Sryson tity′                          ヽC 28713
("8 orrou.er") rvhose ma ilin g address is
The trustee is     Charles M. HuskeY                                                 , ruhose mailing address is
Raleigh′ NC                                          @itedScateso[Anrerica,actingthrouglrtheFarrnSerr,iceAgency,
united States Deparmrent of Agriculturc ("Governlnent") Iocated at _t'lake
                                                                                  County                        _                 - -_
                   secures the follorvirrg pronrissory notes, assumption agrcements,  and/or shared apprecialion agreements (collectively
This instrument
                                                                              otherlvise noted, are pal'able to dte Covernment' arrd
called ..note,,) $4rich have been exccuttd or assumed b)i Borro."er unlcss
auihorize acceleration ofthe entirc debt upon any default:

                                                             Principal                    Annual Rate                      Duc Date ofFinal
                                                              Anlount                     of lnterest                           instalhnent
                  Date of insirtinten〔


                             6/201b                        ,93′ 000.00                     02.625 t                          03/16/2017
                      09/■
                      09/16/2015                          ,■ 75,716.30                     02.3'5 t                          09/16/2030

                      09/■   6/2015                         s29`959.■ 3                    02.315       ヽ                    09/16/2030

                                                                  619.87                   03.125       ヽ                    09/16/2030
                      o9/16/2015                          ss10′
                                                          S155′   663_53                   03.125 S                          09/16/2030
                      09/16/2015

                                                                   lirnitcd resource operating loarrs                  secured by this ilnstrun、 cni ntay be
 ('lhe interest rate for any Iinrited resourcc farm orrtrership or
                                                      and  the note')
 increased as provided in Cor.'ernment regulations

 By exectttiotl ofthis ilist・   ulヽ   lCnt,8orro、 vcr acknoヽ VledgeS receipl ofall oftllc proccCdS Orthe 10an or loalls cvidenccd by tllc cFlbOVC
 nOtC.



                      記 2互
                                                                                                                  FSA‐ 2029 NC(10‐ 20-08)′ α
                                                                                                                                           8`ノ 9f7
 嵐岨斐

                                                                                                                                                           ノん
         Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 21 of 35
                                             K 00433 PG ll2Trl
0433                            *                                                                    v'
ThiEiusrrunreilisecurcsrotheCoveirrnent:            (l)pavrneiif ofthenoteandall ertensions,reneivals,andmodiflcationsttrereoi;
                                due under any Sliaied Appreciation Agreernent entered into pursuant ro I u.S.C. S 200 t;
                                                                                                                         (3) pavment ol
tlf f#;;;;;;i.*1, .n*rnt                                                                                         olBorrorl'er set lorrh in
aliadvances ao<l expenditupes, u,itlr interest, nracle b1, th. Go".*rn.nt; and (4) the obligations and covenants
this inslrunlent, tlie nore, and atry other loan agreenlenls'

In consi6erarion of any loan nrade by the Covernrneut under the Consolidated Farm and Rural l)evelopment Act, 7 U.S.C. $
                                                                                                                                      192              I

                                                                              to Trustee, in trust, rvith pou'er of sale, the l'ollowing
et. seq. as e'ide,ced by the notc, Bo,ro.r.c, irrevocably grarrts and conveys
described property Siluatcd in the Srate of Nonh Carolina, County or Counties of
                                                                                         Sr'tain


                                                     (See artached Exhibit A for legal description)

                                                                                                                            interests' easelllents. fixtures'
togerher rvith alt righrs (including the rights to lnining products, gravel, oi[, gas, coal or other ntiuerals)-
                                                                                                            thereto, the rents,  issues and profits thereol,
hereditaments, appunenances, allotments, quotas unJirpro.,"rn.ntr nor" or                  later attached
                                                          righrs, and  \rater  stock  pertaining   thereto,  and atl payments    at any tinte orving to
revenues and income therefrom, alI ivater,        warer
               virtue  ofany  sale, lease,  rransfer,  or  condentnation     ofany   Part tltereofor   interest thereirt (collectivell'callcd ''thc
Borrorver b),
properry,,). This instruntcnt constituics a securily agrccnlcnt and financing statemenl uoder the Unilorm
                                                                                                                             Comnrercial Code and
                                                                        to     personal   properr),  includingbut    not  limited  to Proceeds and
.r.u,.si iecurirl. interest in all iterns  ri,hiclr maybe      deemed      be
accessions,  that  are now  or hereafter  included    in,  affixed, or  attached  to "the   properfy'"

                                                                                               the right Io grantand conve.v the
Borrou,er COVENANTS iliat Borrorver is larvfully seized olthe cstate hercbyconvcycd and has
                                                                                           \l'arrants  and rvitl defend the Iitle to the
properry and that the propeqv is unencumbered eicept for encumbrances o[record.
                                                                                 Borrorver
prop.rS'against all ciairns and detnands, subject to ally encumbranceS Ofrecord'

                                                                                                     variations by jurisdictiort to
This instrurnent combines uniform covenanrs for national use and non-unifomr covenanls rvith limited
constitute a uniform trust deed coverittg real property'

L'NIFORIV'I COVENANTS. BOTTOiT'CT COVENAN'TS AND AGREES AS IOIIOTVS:
     l.paymcnt. Bonower shalt pay promptly rvhen due any iudebredness to the Covernment secttred by this irlstnrrnent.
    2. Fecs. Borrower shall pay to it'i Coo"*rnent such fees and other charges rhat may now or later be rcquired
                                                                                                                 b1' Government

regulations.
     3. Application of pal,ments. Unless appticable     larv or Government's regulations provide olherrvise all payurents rcceived by the
                                                                                   made under this instrument; (b) to iiccrued intcresl due
Go,emrnent shall be applicd in the foltorviog'order of priority (a) to advances
        note; (c) ro piincipal clue under rhe note; (d)  to late charges and other fees and charges.
rurder {he
     4. Taxes, licns,etc. Btrro,vershall pays,hen-dueall laxes,iiens,judgments,encuntbranccs,andassessmentstaryfullyattaching
ro or assessed asainst the property and prornptly deliver lo thc covernmenr
                                                                                     without demand receipts evidencing such payrnents.
                       go.io,o,    g.arrs und...igns as    additional security   all the right, titte and interest in: (a) the proceeds of any
     5. Assignment.
award or claim for durnag.s, dirict or   cons'equJnrial,  io  connection u,ith  any   condernnalion o.r taking by etninent don:ain or otheni'ise
                                                                               (b)  all bonuses, rentals' rovalties, danragcs, dclay rentals artd
of anypart otrte p.op"rt'y, o. fo, conreyrn." in lieu of coudernnationl
                                                             the Borrou,er  or  Borrou'er's   assigns under any cxisting or luture oil, gas,
i"*riatiir* ,',uy ba du. J, b..on,e due and pay,able to                                          profits, in^come and receipts tiom the propertv
rnining or rnineral l"ur" .oreri.,g  any portion of th.  prop"tgi   and.(c) all  rcnts,  issues,
                                                                guaranties'and any othcr     agreernen^ts   fo.r the use and occupancv of anY
and &om all existing or future le-asei, suuteases. licensei,                                                                                                    "
                                                                                                                                    Borrowerwarrantsthe
portionoftheproperty.inciudinganyextensionr,r"n.*uli,modificatio,sorsubstittitionsofsuchagreenlents.
validity and cnlorceabiliry of this assignrnent'
                                                            (o lhc covemment until the debr sectrred bythis insrrument is paid in full'
Borro*,er aut6orizes and direcrs payment of such money
                                                                  on rhe deb.t rvhether due or not. The covernment shall not be obligated
such money rnay, at the opiion of rhe covernment, be applied
to coltect such money, bui shall be responsible only for
                                                           u*ornr, rcccived b.v rhe Government. ln the event any itenr so assigned is
                                                     rvill also be regarded as a security agreement'
detemrined to be personat properry, rhis insrrument
                                                                                         Borro\YcrwArrantsrhatasofthedatcol
 Bonorver*,illpromptlypro'idetlrecovemnrenrrvithcopiesolatl existinganclfuture]eases.
 execuring this instrume,i rro defairlt exists under existing leases.
                                                                           to rnaintairt, and to require fhe tellants lo conrpl-\'
                                                                         Borrorr.,         ,g....
 u,ith, the leases and any applicabte larv.  Bonorver  rvill  Jbmin  thg $6vsnrmcnt's rYritten authorization lreiore Bon'orter consents lo
                                                         or  to assign, cornpromisc,  or encumber the leases or an1' firtttre fents' Bouo$'er
 subler, rnodily, cancel, or'orherwise alter the lcascs.
                                       and  i*denrnify the   Governrnent   for any and alt liabiliry. loss or damage that the Govemrncnt may
 rvilthold the Coverrmenr harrnless
 irrcur as a consequence ofthis assigntrlenl'




 m闘 ノ          笙 ぬcタ ル                    /                                                                  FSA-2029 NC(10‐ 20‐ 08)′
                                                                                                                                             “
                                                                                                                                               g“   20′ 7




          Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 22 of 35
                                     E     00433 PG10275

1青
sha‖
     還
     澪鷲
      群tiTW‖ 漱
       ∬      靭器駅吊
                 器           ‖
                  iT:鰐 Ittξ 榊糧   鷲慰
                              l鸞‖提 ∬
     keep propetty 10Surcd as rcquircd by 42 U S C§    4001■ sCQ                                                      i菫
shall irlcludc a standard mortgagec ctatsc
                     1繰 ′                            1∵

by託 口‖ :「 li:漱            説
                             F:∬ よ、′  よ l絆 謬 理          ∬ 造ξI跳 :∬ i∬ふ:=慶 誡 寵 欄 t駅 選∬ ::ま 驚 謝 淵 器 ‖:l:1:電 !
                                                                                                       ′
                                                                                                       incints of rcal propcrty taヽ cs,
                                                                          S° f rcp譴    ち
advanccs forthc account ofBOITo、 vCr. Advanccs shaH incllldci btlt not bc lintited to,advanccs for paゝ
                                                                     ・                 lllainknancQ and mprovancは      s Allsuぬ      adN7allccs

:1:「 1::l暑tl∬       糧鷹‰精       :譜     iξ   :]i∬ 稿
                                           猟    i∬  i職 :lTξ f:1ど intcrcst ratc AII sucil advances,、 vith intcresi)shan be
                                                                                                                              relicve
itnmcdiatcly duc and Payablc by BolTo、 vcrtO thc Govc口 lnlClltヽvitilout dcniand. 1ヾ o such advancc by thc Govcrno,cnt sha‖
3orroヽ vcr fronl brcach ofBorro、 vcr's coVCnantlo pay. Any paymcntltnadc by Borroヽ
                                                                                       vcr may bc applicd on thc notc or a1ly secured
dcbtto the Covernment:in any older the Covernmenl detcrllnincs.
       8. ProCcction orlic:1. Borro、 ver shall pay or reinlburse tlle Governillellt for e、 penses reasonably ncCessary or incidcntal to thc
                                                                                                                                            ,m
:=寵 1鷺 11電 鳳     電 飢 ll:違 樫 留 itttil驚 翠                   ∫:fil=翼 :ミ 1:誕 τ Fl:∬ lLttξ li∫ :揺 t￡ 1:[[瀾 ご:思 摯


     貿Ⅳ BCr… “ mヽ 烙
fccs,trustees' rces,court costs,and CXPcnscS Ofadvcrtising,scllins,and COnvcyins ofthc properttr.
    汽  aA囃        dm輛 n綿
                         腑鷺  s7罫冨 ど 器鳳よ器 f葛 脳Ъ
                                            h‖
   “                  “ PoSCユ
                                                                               l鵠 :緊:鷲
帳&棚 叢T)郷 Flぶ :ⅢL鷺冨l穏 塁蝸 Ⅲ]習 轟船 tT‖ 凛躍あ:恙鵠 誅a颯
                    よi塁


憮 1樅聯 彎難鱗 驚 樅 群                         ―m睫
              越 景xll∬1‖
     ll ttil:濯器
                       l誡
                            漁 盤 1:翼 :1月 [:写 躍 運歌 11露 lttdbyGovcmmcntК 3uは おnヽ 市e BorowCrstt n∝ kasQ astL
                                                                        Derty wi【   houtthe written consent ofthe Government. The_
                                                                        nd salisfactions in accordanccヽ vitl1 0ovcrnincnt regulaモ 10nS.
                                                                        lspect the propett to asCertainヽ vhether the covenants and


                                                                         tthe presencc,IISe,dispoSal,storagc,or release ofany haZardous


               織ぶ凛Tttl脚 癬ぶ
                         ∬器潔
   ∬
  描手
網手 Ю  ∫
      驀
     捕湯島I灘
        Ю袖メ
           il樹
           Ыu警
            唱a露            rttoW myme dtt
                                                                                                                                       1.
                                                                         such known,cxiSting ha2ardOus conditions affecting the propcry.
BOFい trerstt nd dヽ                                dヽ
cnvironmental la、 v or rcsulatiOn. Borroヽ ver sha‖ promplly givc the     滉糠:脚ヽ出:firin電ll)I出 鰤     rl:驚                     ￨ぜ               :,
                                                                                                           e
                                                                        I品 ra驚潔こ
                                                                             1曽  ζ躍 TiR認 ∬き  l:〔
                                                                                                 y::;:ぶ l淵
                                                                                                    i』




                                                                        黒搬螢i距 熊'ぶittli慰 甦
                                                                        覺                                                               1憮

                                                                        l胤 濯窯濯雙
                                                                        謁                                   ifrl専     翼l蹴織lT正 J
                                                                                                                      霧
                                                                         oftilcjurisdictionwhcrethepropettyislocatcdthatrclatctohealth)

                                                                        3e、 vLh   Govemnlentresulations,the Govemnncnt may:(a)attuSt

                                                                                            ξ:,電 蔦凛鷲
                                                                        需1ll11群 鼠 il鴛 讐:i緊 議常  :き
                                                                                                   袖
                                                                                                   d
                                                                                                     y                   lよ


                                                                        f漁 T脳常l機 蝋嵐猟躍 1:1[I潔 詭
                                                                                  1麗
                                                                                                     liξ



                                                                          鱗 y]∬」
                                                                        蜂 鐵            職∬提聴灘運     薔nif
                                                                                 磁偽
                                                                        備讐鮮i蝉:淵鮒 電
                                                                        a connecモ 10nヽ Vitll suc11 loan.
                                                                                                                                                  r




                       ぬe9′ /多              /
                                           /́―
                                                                                                                                   ´
                                                                                                    FSA‐ 2029 NC(10‐ 20‐ 08)′ 4g`3″ 7




          Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 23 of 35
                                    B'', '1t)433 PG tl276
                                                                                                 civilorcrinrirral, is Lrcgun             rhat in the
?l?il o"r*irure. EorrorvershiillVin dcl'ault if any forf'einrrc action or prccc.eding, t-vheth.r
g?7.ffi;.,,;**o; t ui,rrogmenr could resulr io f.rieirure of the properrljor orherr'ise nratcriallf inrpair the Iie, created b1'this
                                                                                  by causing tlre action or proceeding to be disrnisse                  d
instrumenr or rhe Govemnrcnl,s sccurity interesr. Bo.ro,rer .uy "r,r.=
                                                                              iucli delault
                               lorfeiture oit[re Bor-rorver's interesi in the propertY or other material in-rpairrnent of the lien creatt:d bYthis
ru,ith a &rIingthat prectucles
securit,v instrumcnt or ttle Government's securiry interest'
   Ig. Falsesratemenr. Borroweralsoshall beindefaultilBorrorver,duringtheloanapplicationprocess,gaYematerially.ialseor
                                                       (or faiteci to provide tle Govenrment s'ith any ntateriaI informarion) in
inaccurate inlonnation or statenlents ro the covemment
connection with the loan evidenced by the note'
                                                                                          under any other securit)' instrutlrenl hcld by the
   t9. cross collrrteralization, Deiairtt under this instrunrent shall constirurc default
                                                                  any orher     such securiN insrrument shall constitute defatrlt under
Gor.ernment and executed or assurnecl by Borro*.er. Default under
this instrument.
                                                                                           beindetaultifBorrorverusesanyloanproceeds
   20. Highlyerodibtelanci;r.etlands. Anyloansecuredbythisinstrurnentrvill
    purpose that will con(ribute to c.xces s ive erosioo of h ighl.v erod
                                                                          ibte land or to the collversion o I $'etlands to produce an
Cor a
                                                                   G, or a.1'successor Cor'enrment regulation'
agriculrural contmodiry as provided in 7 C.F.R. patt 1940, iubpart
                                                                                             bcusedtofinancethepurchase.
   2t.   n-on-discrimination. Ifanypartoftheioanforrvhichrhisinstrurnentisgi'enshall
                                                                                                drvelling") aod if Borrorver intends to
consrruction or repair of propeny lo be used * un oi*n.r*ccupied
                                                                  drvelling (herein called "thc
                                                                    ro ao so: (a) neither Borrorver.nor anvone authorized to act lor
seilor rent the dnelling and'trasibtained the Governnrent's consenr
                                                                                  the sale or rental of the drvellirrg or rvill otlrerrvise make
Borro*,er rvill, after ."".ipt of u bona fide offer, refuse to ncgoriate for
                                                          of  ruce,iolor,    religion,   sex, national origin, disabilit-v, thmilial status or age, and
unavailable or denv tbe du,elling to anyone u.carr.
                                                                                           with or attempt to enlorce any restrictive covenallts olr
(b) Borrorver..cogri.esas iir"g;r uno h.reby disclaims, and rr.ill not cornply
                                                                 origin,  disabiliry,    familial  status or age'
itre drvetling relating lo race, color, religion, sex, na(ional
                             jlr.", unier rh-is instrument  shatl  belent   b),certified    rnail, unless othenYise required by larv. Such notices
    22. Notices. Nori..,
                                                                                in a oorice, in the case of the covernmen( to the State Executive
shall be addressed, unlessind untilsome other addrcss is <lesignatei
                                                                                       and in the case orthe BorrorYerat the address shorvn in lhe
Dircclor ofrhe Farm s*r"i". n!.".y at tte mailin! address            sh-orvn  above,
                                            (rvhich ,o.riutty  rvill be the  same   as  the mailing address shorvn above)'
eql,srnrnenf,s l-inance office records
                                                                                               tfany_provisionofthisinstrumentorthe
   23. Governinglarvlse'crability. Thisinstrun,err-tshallbegovernedbyFederalla$'.
                                                        is held ini,aia, such inralidiry shall not affect other pro'isions or-'applications of
note or its application to any person or circunrstances
                                                                               provision or application. 'l'he provisioos of this instrutnenl
rhis instrurnent or the not. ,ul-,i.t can be given effect $,ithout rhe invalid
                                                           present regulations of the covcmment, and to its future regulations not
are severable. This insrrurnent shail ue siuiect to the
inconsistent rvirh the          frouisions heieof. Ail    ptrvers anJagencies granted in (his instrtrment are coupled with an interest and
                       "*p."r,                                                    in this irrstrunrenl are cunlulative Io remedies provided by
are irrevocable by death o, ot|,.rruis.; and the rights and remedieiprovided
lan'.
                                                                            and agreenrents ofthis instrutnent shall bind and
   24. Successors and assigns; joint anct several covenants. The cot'enants                                 bejointandseveral'
benefitthesuccessorsandassignsofGovcrnnrcntandBorrorver. Boros'er'scovenantsandagreementsshaltonly to rnortgage' granl
                                                                        the note: (a) is co-signing this instrurnent
Any Borrorve, *rro .o-rig* ihf, inr,*rn.rt bur does not execute
                                                       under  this  instrument;    (b) is not personally obligated to pay the surns secured be
and convey that Borrorvei,s interesl in thc property
                                                                         Borrorver may agree to e.rtend, modify, forbear or make any
this instrument: and (c) agrees that the Government and any other
                                                                  or the note ri'ithout tltat Borrorver's consent'
accommodations wirh reg"ard to the terms of tlris instrunlent
                                                            Borro$'er     shall compll' u'ith att the provisions of the lease' I f Borrorver
    25. No merger, If thjs instrument is on a leasehold,
acquires fee title to the properq,, the leasehotd and the fee
                                                               title shall not merye-unless lhe Governrnent agrees 1o the nterger in u'riting'
                                                                           (unlcss iire covemment elects olher\vise) and rhe lien proYided
If rhe propefiy is conveyeito it,, Gou.**.nr, ritie;halt not merge
underitrli instrument shall not be affected by such conveyance.
  26. Timeisoftheessence. TirneisoftireessenceintheBorrorver'sperfonnanceofalldutiesandobligationsundcrthis
 irrsrrument.
                                                                             AND AGREES AS fO}IOTVS:
 NON-LNIFOR}4 COVENANTS. BON'OTVCT IUTIhCT CO\TENANTS
                                                                               oc.cur in the pcrformance or r[ischargs elanv obligation in this
     2?. Detnult; death; inccmpetence; banriruftcy. s-hould default
                                                                Bo.rorve. die or be declared itrconrpetent. or should the Borrorver be
 instrument or securcd ul]ir,i, i,iriru*ent, or shoutd it',e                                                                          aI ils (tption'
 discharged in banr<ruptJ1,o, a..t*"a an iusolvent
                                                           or make an assignmu'nt for the benefit of creditors, the Go*ernmcut,
                                                                                                                                  hercbl'sccurcd
 rvitrr or wirhour ,,o,i.", n'.,Jj,"i"; ffiil"]
                                                            u,"o"nt unpaid*uuder rhe note arrd any dcbt to the covernment
                                                    ",riii"
                                                u..ouni   ri gorrorver incur and pay reasonable exp^enses for repair or nririntenattce of' and
 irnnrediately riue and payable, (b) for the                                                                               *'ithout other e*idence
 take possession or, op.rli. oir.nt tr,.
                                             proPerty, G) 6;,, application r;l' ii ana production of ttris instrunrcnt'
                                                                 ,"..ir..              foi     properry, rvith the usttal porvers of receivcrs in Iike
  and rvithour norice orhearing of said appticarioa,
                                                           [ui-u          appointcd        rhe
                                                                                                                    by lan'' and (e) enforce any
  cases, (d) aurhorize and requestTrusree.ro
                                                 ror."rtse this instrunreni and sell rhe properq'as prescribed
                            rernedies provided herein 6r [ry present or    luture  larv'
 and atl other rights and




  輛岨塁 _ほ eグ /ζ ´
               ∠                                                                                       FSA-2029 NC(10‐ 20‐ 08)′ qgご ′9√ ア




         Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 24 of 35
                                          00433 PG 0277
0433                                  *
f,4]]for.ctosurc. Arthe reque-stoftheGovenllnent,Trusteenrayforeclosethisinstrumentbyatli'crtisettlcntandsaleofthe
vL t I
F66eit,as provided by     lari,, for cash or secured credit at the option of the Governnrent. notice o1'sttclt sale to be sewed on []ono\\'el'
by registered or certified ntail, rettrnr receipt reguestcd, no lcss than ten davs prior to ihe date olthe hearing as required by
NLICSAS45-2      l.l6   (orasotherrvisepemrittedbi, larv);suchsalernaybeadjournedfrorntirnetotirnen'ithoutothernolicethanorai
proclantation at the tinre and place appointed lor such sale; and at such salc the Gt)r,ernnlc'nl and its ageats may bid and pttrchase as a
stranger, Trustee at Trustee's option rnay conduct such sale rvithout being personalll, present through Trttslee's delcgate at:tlrorized bv
Trustee for such purpose oratiy or in rwiting, and Trustee's execution of a convey'ance of the property or an\/ patt tlreleof to anl'
purchaser at loreclosure sale shall be conclusive evidence that the sale u,as conducted by 1'rustee personalll, or through Trustee's
delegate dull' aurhorized in accordance herervith.
    29. State larv. Borrorver agrees tlrat the Governnient rrill not be bound by an1. presenl or future State larvs (a) providing for
valuarion, appraisal, hornestead or exen:ption ofthe propeny, (b) prohibiting maintenance ofany action for a deficiencyjudgnrent or
timiting rhe amriunr rhereof or rhe rime within rvhich such action must be brought, (c) prescribing any other statute of limitalions,
(d) altorving any righr of redemption or possession follorving any foreclosure sale, or (e) timiting rhe conditions rvhich the
Covernment may by regulation irnpose, including thc intcrcst it may charee, as a condition of approvin-s a transfer of the properf-v to a
new Borrolver. Borrou,er expressly rvaives the benefit ofany such State Iaus.
      30. Assignmentofleasesandrenls. Borrorveragreesthattheassignmentofleasesandrentsiothisinstrumentisirnnrediatell'
effectir,6 on fhe recording of this instrunlent. Upon default. the Borrotver rvill receive any rents in rrust for the Government, and
Borrorverwill notconrrringletherentsrr,ithanyothcrfunds, Anlr3m6untscollectedshall beappliedattheCovernment'sdiscretion
first to costs ofmanaging, protecting and presen,ing the property, and to any other necessary related expenses. Any remaining
arnounts shall bc applicd to rcduce thc dcbt cvidcnccd by thc notc(s). Borrorvcr agrccs that thc Government may dernand that
Borrorver and Bon'ou,er's tenants pay all rents due or to bccomc due directl.v 10 thc Co\,emmcnl if lhe Borrorver defaults and the
Govemment notifies Borrorver of rhe delault. Upon such notice, Borroler rvill endorse and deliver Io the Covernment an,v pavlnents
ofrents. I[thcBorrorvcrbccomessubjccttoabankruptcy,thenBorrou,eragreesthattheCovernmentisentitledtoreceiverelieffronr
the automatic stay in bankruptcy for the purpose of enforcing this assigntnent.
      31. Applicationof foreclosureproceeds. Theproceedsofforeclosuresaleshall beappliedinthefolloiviugordertothepayment
of:  (a) costs and expenses incident to enforcing or complyiug ',r'ith this instrument, (b) any prior liens required by larv or a conrpetenl
courr to be so paid, (c) the debt evidenced by the note and all othcr dcbt to the Cor,emntent secured by this instrument,.(d) inferior
liens of record required by larv or a co[lpetent court to be so paid, (e) at the Gor€rnmcnt's option any otherdebt of Bororver to the
Government, and (0 any balance to Borrower, If the Governmenr is the strccessful bidder at foreclosure or other sale of all or any pan
ofthe properry,, the Governrnent tnay pay its share ofthe purchase price by crcditing such aolount on any debts ofBonorver orving to
the Government in the order prescritred above.
    32. Substitutc trustee. The Govemrnent and its assigns, rvithout notice and rvirhout specifl,ing any reason therefore, nray appoint
a substitute rrustee by filing for record in tlre oFfice rvhere this instrument is recorded an instrument of appoinnnent.
                                                                                                                           'l'he substitute '
mlstee may or may not be an employec of the Government. Upon such filing, al[ the estates, rights, po\\'ers, and trusts granted (o
Trustee shall transler to the substitutc rrustce. Any right to notice ofsubsiitution and bond fi'om any trustec are hereby rvaived.




                    date                                                                        FSA-2029 NC (10-20-08) Page 5 of        7




          Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 25 of 35
                                                   -    'l(:00433 PG:0278
0433                                                                           contained in this in-strumetrr atrd in                            an1'   rider eseculcd b)'
Bxsianine beloil', Bon'orver accepts and agrees to the tertlrs atltl coveuants
H#&u.."ura            recor dcd rr'ith th is in strr.rntcnt'

Sea   I                                                                                                                                       金




                                                                                                 ir tszi 1sDsT. sszis: tne rarm s-rvtce Agency (FSA) ,s
                              by the coasofida-tei iarm        and Ruzi! Devetopmsnt Aci' as amended'(7    u'1P:::,::A^"'*^
                 authorized                                                                                                  )Li::,5rj::tii:1 !ur^1,"P(:'Ent
                                                                                                  鰯昴嚇:踊聯齢 ド
                                                                                               鐵鍮 荏


                                                                                                                                                                        鰯 併
                 ∞畑           OffFlrOmttn unless i漁
                 023乙 乃   01カ                 cOrmpた             鱚          r認      鶴 臨    殿    ぽ卿        棚     』鮮 鮮 な
                                            arね rng eXrstrFlg daFa sOυ rCett gaF力 eaag and ηaわ laわ れg(he dara/2eedeC and 轟
                        “     "e reqtrired lο
                   t/1e"`ngわ stracriorls,sθ
                 “


                                                           prohibils discnhrinarion in afi its programs and activlfres on the basis
                                                                                                                                      of race' color, national otigin' age'
 rhe      u.s.   Depaftment    of    Agicutturc   (usDA)
                                                   r"*u'o?u,* i'i,r,* any puonc
                                    or iii-iiin'individuat,s                          asiEtincu p rcgftm. (Not all prohibited bases apply to all programs')
. reprisar,or                                                                               informitioi (Brailie. targe pint, audiolape, etc') should conlact
                              att
 persons wifh drssbr/.lies rvho n,quirc alternative.mean. il, *rrnirn icetioi ol progran
           'ecause                                                ii                                     write to usDA, Direcior' office of civit Rights' 1400
 uso^,s TARGET Center at {202) 720-2600 (vgice alqioni
                                                                     n" a .on  piarnt oi iisiiminatiort,
                                                                                                                               USDAisanequaloppodunitv
 lrtdepencienceAvenue,sn],rrji"hirsfon,d.c.zozso-gato,o,,in$0a)ig5'3272(ioice)or(202)720-6s82(TDD)'
  providet and emPloYer.




  Initia                       date       %ι ´
                                             だ                                                                          FSA‐ 202'NC(10‐ 20-08)Pα gθ               6 0′ 7




             Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 26 of 35
                                                   PG 0279
                                     8K.00433
0433                                                                             EN   IS
0279                                                       nf, (1.t0 \t Lt-DCi\4


        ｀
   oR噸 翼り
                                                            r           (lndividttal)
         A                                                  ) r''
漱熙冨
                                                                               漱 榊 卿)黒
                                                                                     fOrC lll呻


 。は膵 や                    J
                          メ                             tteЮ                          ttthCSamttσ "《
                                                                                                            S        :

                                                                                                  4__△ n'Cべ rllls or heO行 eC alld V01untaり
                                                                                                                                             a」

                         “
 ?::::                  ano acK::u-:'"                                       seal'
 foregoing instruflent'                    ri,*urrt rrny hand and official
          ==itt,,,tffi-,::ffyi11:""u;'il;'""o'(i'i'orher)rreea':rdvorun'[arYac'i'
 for the uses and
                  purposes set       fonh' WITNESS



                       pircS:
  ｀4ヽ ConlmiSSion Cヽ

                                                                                                                          iidr,tnv   PuBLtc
   05/0




       The forb goin
                     g c"itlticate(s)                                                                                              ハeOT∝              Of llle


                                                                        詢 仲                  On thiS day                        ““
                                                                                                                                 Page
                                                                       County,N.C ill BoOk                                                   ・1ヾ 1・
                                of                                                                              at   - 0'C10Ck _
        Register of Deeds
                                                                      ,A.D.,
                                 day of
        ThiS       _―

                                                                                        By
                                                                                               DCputV/ASStStant ReslStCr of DcCdS

                           edS


          …




                                                                                                                              (r0'20-08\ Pasei          d7
                                                                                                                 FS/r-2029 NC


              嗣典 識 ι
       Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 27 of 35
０


３
４
３
                           M.OO+;g tlG 0280

０
０
２
８

                                                   EXHIBI′   I・   A
        This cxhibitis thc lcgal description to a deed oftrust frOm CaH for USA ttd collsists oftwo
        tracts.


        Tract Onc

        Tract One is in thc Charleston TownshiP,Swain County,North Carolint and is aH oftte
        property dcscribed in a decd from James Barry Coggins and Collette P.Coggins to Annc E.
        Williams,dated J口 ly 7,2006,and recorded in the Swain County Rcgisty in BoOk 330,Page
        1041:and bcing thc same propcrty dcscribed in a deed iOm Da宙         d Ao Simpson,PC to Astoria
       Fcderal Mortgage Corp.,datcd Decembcr 14,2011,and rccorded in the Swain County
       Registry in Book 398,page 3031 and being the samc ProPery gescribed in a decd from
       Randolph G,Pcrkins and LauHe Mo Perkins to Susalt H.CaH,dated」 une 5,2013,and rccordcd
       in the Swain Cotlnty Registry in Book 412,pagc 867.The property is convcycd to the trustee
       SutteCttO and benented by thC easements sct fotth in the referenced dceds.

       Thc propeFty is more particularly describcd from the referenced decds as ibHows:

      BECINNING on a pointin thc ccntcrline σfNCSR 1364,oornercommOn to M`C`Davis,now
      or iollHcrly(DR 86/122)and B.H.Oglei now or fol`llcrly(DR 106/77&163/234)。 And from
      thc point of bcginning,leaving road and with Ogle,S60-17‐ 36 η/51 .1 2 feet to an existing


    .議鋼 ピ
             湯
        紙難選握饗勇譜鯖#糧tE盟織脚搬
                  :η                                 ‐
                                                     13W60.68 feet to an existing iron follnd:N
                                                                                                            g


      89・ 07‐ 04W100   fcct to an cxisting iron found:N35‐   27‐ 49W130,29   fect to an existing iron
      found:N28‐ 42023W176 fcctto an cxisting iron found(sald CXiSting irOn found being
      locatcd S 22‐ 05‐ 09W100 fcct from an exislng iron fotuld)`´ Then lcaving top ofddge and
                                                                                                        6
      柵慧誕
        f響 慮
           鷺↓rtふ ぶ二
                  蹴 驚』
                     謂tittl常 鋭掲T席隅T宙
     now or foll:lerly(DR 221/737)thc fOl10Wing courscs and distancesI
                                                                                                 1ビ

     “ S14‐ 48‐ 45E18,1 7 fect
     ‐ S18‐ 58-45E19.68 feet
     ‐ S23‐ 51・ 17E19.15 feet
     ‐S29‐ 07‐ 10E16`41 feet
     ‐S33… 57‐ 39E9,62 fect
     ‐S43‐ 34・ 46E12.70 fcet
     ‐S55‐ 29‐ 29選 ]i3.64 fcet
     ‐S67‐ 14‐ 09E14,03 Feet
     ‐S S3・ 44・ 56 E ll.87 Fcet
     ―
     N85-56‐ 39E12.54 fcct
     N72‐ 49‐ 10E13.15 tet
     ‐
     N65‐ 57・ 16E12,78お ct
     ‐
     4ヾ 58‐ 27ぃ 52E15.49   fect
    ‐N50‐ 39‐ 44E14,17 fcct
    ‐N42‐ 37‐ 22E10.94 feet
    ‐N38‐ 19‐ 17Ell,18 fect
    ‐N26‐ 34‐ 40E14.09 fect
    ‐N14‐ 01・ 29E25.22 fect
    _N02‐ 38‐ 3S E 29.39 fcc(




    Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 28 of 35
                            _ (:00433 PG:0281


３
０
４
３
０
２
８
４       ‐
        N07‐ 53・ 52E45。 6 主et
                            7‐


       ・N05‐ 28‐ 53E23.51 feet
       ・N08‐ 34‐ 03W17.94 feet
       ‐N26‐ 15‐ 06W63.77 fcct
       ‐N14・ 12・ 29ヽ V42.08 fcct
        oN 01‐ 33‐ 20W23109      feet
        ‐
        N10‐ 27‐ 47E26.96 feet
        ‐
        N12・ 02‐ 10E28.84 fcct
       oN 09‐ 0卜 00E65。 96 Fcet
       iヾ 09‐ 00‐ 56E29,76       fcet
       ―N ll… 50‐ 08E32.99 fcet
       ‐N17-04‐ 31E22.27 feet
       ―
       N28・ 34‐ 30E16.66 feet
       ‐
       N42‐ 07‐ 42E13。 35 rcct
      ―N59‐ 56‐ 20E12.30 Fcct
      ‐N72-56‐ 59E12.78 feet
      ‐S78‐ 06‐ 31E7.71 feet       '
      ‐S53‐ Ol‐ 30E7.96 fcct
      ‐S38‐ 00‐ 56E26.09 fectto a pointin thc centerline OfNCSR:364. 1「 hen leaving thc 15 foot
      nght ofway foF paVCd acccss road and the Hnc ofT.A,Dilお   ,and with the centerline ofNSCR
       1364 and thc line of F=To Seay,」 r,now or fomlerly(DR 143/260 PC 2 SHde 619-A)
      ‐S00‐ 43・ 12E31.72 feetto a point:
     ・S05‐ 23‐ 59E63.15 fcetto a point;
      ‐S08-35‐ 55E64`16 Feet tO a pointi
     ・S ll‐ 58‐ OS E 65,82 fcetto a point:
      ‐
      S15‐ 52‐ 02E63.39 feetto a point:
     ‐S20‐ 19‐ 43E77`45 fect to a pointi
     ‐S24‐ 36・ 07E57.24 Feetto a point:
     ‐S28‐ 03‐ 54E50.89 feetto a point;
     ‐S31‐ 07・ 15E56.08 fcct to a pointi
      oS 34‐ 50‐ 30E69,22   feetto a point;and                                         、
      “S39‐ 00o40E56.40 feettothc PONT OF BEGINNINO containing 4.05 acres by
      coordinatc computation Pcr stぃ ノey by Tuckasegee SuFycying datcd August 1999 cntitlcd
      “」anes Bary  and Collette P,Coggins‖   drawing numbeF CI‐ R10‐ D67,3‐ 10,000 FB 26,FB‐ 37.

     Being a portion ofthe lands described in 3ook 182 Pago 269,Swaill County Registty,

     Thisconveymceis MADE AND GR″ EN SUBJECT TO the nghtofwayね r NCSR
     1364 to its Full legal、 vidth and as sho、   ごl on the above rcfercnced survey,

     Thcre is furlleF COnVeyed a non‐ exclusive and pellllancnt right ttd ettement unto the、 vater
     meteF and Waterlines located on the la_nds ofGerald G`卜
                                                            `cKittley,now
     dcscribed itt the Water Rights Agretemellt rccorded in 3ook           or fomlerly,Rs
                                                                 221 Page 735,Swain COunty
     Resistry:subiect tO the nlaintenance costs ttd provisions contained therein,

     Tra∝ One is convcyed together with and suttecttO a nOn‐         exdusive ttd aPPunenmtrittt of
                et選
         』
     w:婆 I:l首        黒と
                      1lR:話 lよ:tぎ:麗 Fi:L∬ il曇
                  :[iЦ :輩 』                                             [illliiij鷺    i麗:lき :奪iled
     ぶ罵篤議軍聰驚鸞1篤篭富∬。 Ю
      :Ъ                 配面由」W犠 轟由由
                                  e∞ 鱒
                                     sぼ                     ad and




    Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 29 of 35
                                      -\                             v'


0433              8K.00433 Pt] 0282
0282
                                                                                                    ir.
                                                                                  tr-#x*]".L1,'rf
          ffi Ti;r#,:,,T,*    t:ffi r*ss#[#.3,l*:F]+tt$if
          Registry,                                                                     Registry in Book
                                                           recorded in the swain county
                                subject to a deed of
                                                     trust
          Tract one is conveyed
          4l2,Page 871'


          Tract   Two                                                     ,- -rr ^rche nron€rtv described


           ,Elrii:i,:jHfi-*liHi$"rj#,i:T:ffi ll:H,;r!!"$#li,ii?ril*il[;""ff
                                                                                                            '
                                                                                  '"H''J".',"i$f[iif
                             ',#T.1"-,yJHH#*f        'H*s"i*t'H$."ff
           $t;tffi                                                         for ingress and egress
                                                                                                  recorded



           Hfi::[?]il"J',ff#i:fiffl,ll"T:"Yffix;:i:I"'Bi:'ement




       Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 30 of 35
        Call v.                     Company v. United States Deptxl"Agrictrlture, FSA
                  N.C.'-l'm Insurance
                        l8-CVS-0322, Superior Court of Swain County, NC




                                    Exhibit 4
 Declarations                       of Subject N.C. F'arm
                                P age
                               Bureau Policy




Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 31 of 35
 HP  6132231                                  1531                cOF URANCE CONTRAC■                                            :




 NORTH CAROLINA FA101百               沈 亀 AU MUTUAL INSUR'豪 CE COMPrrr mRTBDECLAQAT10N PAOE
      P030X27427Rヽ LEIGH.NORTH Oへ ROLlNA       7427
                                           27611‐        HoMEOWNERS POLICY
                                             ★ 大 EFFECTIVE 06/27/16
  AMENDED DECLARATION 01

  REASON FOR AMENDMENT CHANGE LIMITS                                  _
                           む           撃縦           華                                                               警専
                                                                                                                     薫I:]菫 菫

  HP     6■ 3223■          05/3L/L6 | o5/3L/t7               ■478456                  HO DECL 0913                        0874667 =:
                                                        [誓        :                                錯 Oヨ N■ 1:IIIli=:1:=iti11三         :1111=■
                                                             =ギ
      SUSAN HYATT CALL
      121l FONTANA RD
      BRYSON CITY′ NC           287■ 3-6948                                                            ROBERT D RANDALL
                                                                                                       TELE: (828) 488-3780
                                                                                                       PO BOX ■004
                                                                                                       BRYSON CITY′ NC 28713

TOTAL ANNUAL PREMIUM                ― … … … … ― ― ―                       一 ―          Sl′ 699

THE PREMISES COVERED BY THIS POLICY IS LOCATED
     121l FONTANA RD BRYSON CITY NC 28713 SWAIN CNTY。
RATING INFORMAT10N一 AUTOMATIC VALUE… UP AT RENEWAL′ FIBME′ CONSTRUCTED IN 1999′
                                            ― TUCKASEGEE FD′   PROTECT10N CLASS 5′
   PRIMARY RESIDENCE′ FIRE PROTECTION
   ANNUAL INCREASE IN SECTION I COVERAGES IS 3,0を        ′ TERRITORY 380′
   HYDRANT WITHIN 1000 FEET′     S2500 SECT10N I LOSS DEDUCTIBLE′       l FAMILY.

COVERAGE AT THE ABOVE       DESCRIBED LOCAT10N IS PROVIDEID ONLY WHERE A LIMIT OF
LttAB IL工 TY IS SHOWN OR    A PREMIUM IS STATED
SECT工 ON I COVERAGE                            LIMIT OF LIABILITY                  PREMIUMS
                                                  5738′   000                       S2′ 217
 A. DWELLING
 B. OTHER STRUCTURES                                573′  800
  Co PERSONAL PROPERTY                            5516′ 600                           S221
  D. LOSS OF USE                                  S■  47′ 600
SECT10N II COVERAGE
  Eo PERSONAL LIABILITY                        01′ 000′ 000 EACH OCCURRENCE
  Fo MEDICAL PAY. T0 0THERS       ―               Sl′ 000 EACH PERSON              S16
                                  BASIC PREMttUM    ―   ― … … … … … … … … …  …  … S2′  454
ADDIT工 ONAL PREMIUMS
  SPECIFIED ADD=L AMOUNT OF INSURANCE― COV A ONLY′ HO-3220                  $44
  PERSONAL PROPERTY REPLACEMENT COST′         HO-0490                     S122
  CREDttT FOR PROTECTIVE DEVICES′ HO-04■ 6                                  524CR
  OPT工 ONAL DEDUCTIBLE                                                    S665CR
  CAROLINA PARTNER PLUS DISCOUNT                                          S232CR
                           ADDITIONAL PREMIUMS                        ―   一   ―   一    一   ∼   ―   一    一       一     ―     一
                                                                                                                                     $755CR


                         TOTAL ANNUAL PREMIUM     ― ――――――一一――一―                  Sl′ 699




                                           葺薫≡華
                                              ::::華 彗::=:
                                                                                                                    TIIII::::F:[:￨:11::::￨:::::￨:￨:::￨::￨:::::::::Fi:


                                                                                                                :::￨:￨:::::::::i::::::::::11::::::::￨::::￨￨::￨::::11:￨::




             Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 32 of 35
′   "'￨・ ・

                                                  ―1532 一               ,URANCE  CONTRACT



               ０
                     61522じ                                     ｀ CO ″    菖



               ，
                              l

              雨面T葛蒸訂菰T赫                         面丁蔽      丁て
                                                          ξご西てごごこoHPIヽ マ
                                                            ミ               RIB D[CLARA■ 03A6E
                 PO.30X27427 RALE:GH.NORTH CAROLlNA 27611‐ 7427 HoMEOWNERS POLICY
               AMENDご D DECと ARAT10N 01 X X EFFECTIVE 06/27/16


              REASON FOR AMENDHENT CHANGE LIMITS
             碁 POL19準 理 .攣 匪 聾 著 彗郵 裂暴軍:讐 ミお￨:二 :                              :玉 :=E:::」 菫:E童奮幸
                                                                            讐ミ苺ヨ                                   :




              HP 6113223 1     05/31/161 05/31/17                   1478456     H0 0ECL 0913                             087く
                                            JT髯 11‐ :■ Ll■ 主￨=RI11_l11■   lii=■ 手:ミ II■ 11,二 ●11fl■       Ac=NI=:ミ ::,I ICil■`67
                                                                                                                              :… ■


                                                                                                                                     L
                                                                                                      1




                   SuSAN HYATT CALL
                   121l FONTANA RD
                   BRYSON CIttY, NC    28713‐     6968                                                    ROBERT D RANDALL
                                                                                                          TELE: (328)488-3780
                                                                                                          P0 30X 1004
                                                                                                          3RYSON CITY′ NC 28713


              THIS PREMIUM REFLECTS A DISCOUNT FOR AU丁                        0 COVERACE WIttH FARH BUREAU

              PREV PREMIUM        Sl,676   CHANGE         S23                                 CHANCE IN PREMIUM                      S21


                    FIRST MORTCAGEE ―                                                 SECOND MORTCACEE ―
                    RANDOLF C PERKINS                                                 FARM SERVICE ACENCY
                    4野 5 JAKES CAP RD                                                 189 THOMAS HEIGHTS RD
                    BRYSON CIttY, NC 28713‐ 3028                                      FRANKLINf NC 28734‐ 9799

             FORMS AND ENDORSEMENTS    ‐ HO‐ 0003 05/11, HO‐ 3232 06/12′ HO‐ NC 03/13′
                Ho‐ P032 06/12, HO-3246 05/03, HO―    QR 08/13, HO‐ 3220 06/12, HO‐ 0416 10/00,
                HO-0490 05/11.
               oTHER POLICIES FOR MEMBERSHIP NUMBER 1478456:
                    POLICV         INSURED NAME
               AP C655303 SusAN HYATT CALL
               IM 972014く SUSAN HYATT CALL




                                                                                           ジイ易が
                                                                                      Aじ THOR12ED         REP`
                                                                                                                       ご集会妻″しメ健、口E♪
                                                                                                                       ENttATIVE
                                                                                                                                    /03/1`
                                                                                                                                      DATE




                     Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 33 of 35
                                                                                                                                                                           ― ―
マ   C`・                                         臨 望 嘲 障 螢 時 絨 ‐ 黎 曖          S撃   壺
          歯 慶 運 蜃 聾 曇 震 雷 疑 襲 議 璽 騒 聟 終 奎 霊 螂 暉                                       督   "                                      ―


                  P 6152231                                       1535                      SURANCE CONTRAC丁
                                                                                        Ct、 ノ
                 ￨(P  6152251
                 NORTH CAROLINA                               tl MLITUAL INStlRANCE COMPANY PART3 Dこ CLARATIO{ヽ P/kGこ
                    P030χ 27427 FnALCIGHt NORIH CAROL(NA 27611‐ 7427            HOMEOWNERS POLICV
                  AMENDED DECLAI ミATION 01 X X EFFECTIVE 06/27/1`

                  REASON FOR AMI                 三NDMENT        CHANGE LIMITS
                                                                                                          警 II=謀:聾篭塁                        言      AGENLCODE
                ョ    QLlttY:t撃 留ユE]lξ            華
                                                                                              1478456                          =諄 =雲
                                                                                                                      HO DECL 0913                   0874667
                   HP    6132251                     05/st/r6 | a5/3r/L7

                                                                                                                                                                       L
                T石 ご ■ ヽ 高 ■ ■ ■ 3経 亭 こ 面 高 萬        守薇薫表ま             〒■                      三 薫 ≡ :可 i三■   ■■ :￨■ ■ ■ ■ ■￨￨:￨=::=:   ■G[NItti摯 ■1■ ■11■ ■≒￨■
                                                =い           ==■ ==車        =≡ =TI≡ ==百 ===≡                                                                      =F
                     SuSAN HYAttT CALL
                     121l FONTANA RD
                     BRYSON CITY, NC 28713‐                             6948                                                            ROBERT D RANDALL
                                                                                                                                        TELE:(328)488-3780
                                                                                                                                        P0 30X 1004
                                                                                                                                        3RYSON CFTY′ NC 28713

                 DESCRIPT10N OF ADDIT10NAL COVERACES

                   SPECIFIED ADD・ L AMOUNT OF INSURANCE FOR COV A ONLY
                    PERCENTACE IS 25。
                   PROTECTlVE DEVICES
                    AUTOMATIC SHOKE DET⊂                         C丁 ORS.


                   PERSONAL PROPERTY REPLACEMENT COST




                        Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 34 of 35
                                                                           ―




                             BRowN, CRUir,tp, VaNonp & TrenNpy, L.L.P.
                                             ArroRNsvs ar Law
                                               ONp Crrv Prezt
                                     421 FaysrrEvrLLE STREET, SurrE 1601
                                       RALEIGH, NoRrg CRnoIINR 27601
                                          TpLppuoNe: (91 9) 835-0909
R SCOTT BROWN                                                                           MAILNG ADDRESS:
DEREK M CRUMP                                                                               P O BOX 1729
ANDREW A VANORE,I‖                                                                   RALEIGH,NC 27602‐ 1729
O CRAIG TIERNEY,JR■
MICHAEL W WASHBURN
W JOHN CATHCART,JR                                                                DIRECT DIAL:(919)890‐ 4483
JONATHAN W MARTN                                                                   FACSIMILE:(919)835‐ 0915
                                                                                         www bcvtlaw com
                                                                                     sco■ bЮ wn@bCV‖
                                                                                                     `M com
ホ
NCDRC   Cc■ 1■ cd Mediator                      Junc 25,2019

 Via Certified Mail
 U.S. Attorney for the Westem District of N.C.
 U.S. Attorney's Office
 100 Otis Street
 Asheville, NC 28801

                      Rc:     Susan Hyatt Call v. North Carolina Farm Bureau Mutual Insurance
                              Company v. U.S. Department of Agriculture, Form Service Agency (FSA)
                              Civil Action No.: 18 CVS 322 (Swain)
                              Our File No.: 876-1196

 To Whom It May Concern:

            Please see the enclosed Third Party Complaint and   Civil Summons for the above referenced
 matter.

            Should you have any questions, please do not hesitate to contact me. I am,

                                                   Sincerely yours,

                                                       c)w,rt/l            ,
                                                                                                       税≧¨




                                                                Martin
                                                   {/^^w.
 Enclosure - (1) Third Party Complaint urd       lffimmons
                                                                                                         裁は一
                                                                                                           護同




                                                                               MA876ヽ H96ヽ ハVN4 USAtty Third Pany Complaint wpd
        Case 1:19-cv-00229-MR-WCM Document 1-1 Filed 07/26/19 Page 35 of 35
